MEMORANDUM **
Isabel Valenzuela-Moroyoqui appeals from the 63-month sentence imposed following her guilty-plea conviction for possession with intent to distribute methamphetamine, and importation of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(vni), and 21 U.S.C. §§ 952(a), 960(a)(1) and (b)(1)(H). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Valenzuela-Moroyoqui contends that the district court failed to consider the aberrant nature of her conduct and gave undue weight to the need for the sentence imposed to afford general deterrence, disregarding specific deterrence. Valenzuela-Moroyoqui further contends that the sentence imposed by the district court was unreasonable. The record reflects that the district court considered the parties’ arguments, and set forth a reasoned basis for the sentence, as required by the circumstances. See Rita v. United States, — U.S. —, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); United States v. Mohamed, 459 F.3d 979, 985 (9th Cir.2006). We conclude that Valenzuela-Moroyoqui’s sentence, at the low end of the applicable Guidelines range, was not unreasonable. See Rita, 127 S.Ct. at 2470.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.